Citation Nr: 0009493	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  95-40 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands.  

2.  Entitlement to service connection for a left hip 
disability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1990 to July 
1994.  

These matters came to the Board of Veterans' Appeals (Board) 
from a February 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which in pertinent part, denied the claims of entitlement to 
service connection for arthritis of the hands, a left hip 
condition and a stomach disorder.  A notice of disagreement 
was submitted in March 1995.  In October 1995, a statement of 
the case was issued and the veteran submitted his substantive 
appeal.  In a November 1998 decision, entitlement to service 
connection for mild gastroesophageal reflux was granted, and 
appellate action regarding this decision has not been 
initiated.  Therefore, the Board no longer has jurisdiction 
over the issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  


FINDINGS OF FACT

1.  There is no competent (medical) evidence of record which 
establishes a current diagnosis of arthritis of the hands.

2.  There is no competent (medical) evidence of record which 
establishes a current diagnosis of a left hip condition.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for arthritic hands.  38 U.S.C.A. § 
5107(a) (West 1991). 

2.  The veteran has not submitted a well-grounded claim for 
service connection for a left hip condition.  38 U.S.C.A. § 
5107(a) (West 1991). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999).  
Certain chronic diseases, including arthritis, will be 
presumed to have been incurred during service, if manifested 
to a compensable degree within the year after service.  
38 C.F.R. §§ 3.307, 3.309 (1999).

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claims under 38 U.S.C.A. § 5107(a) for service connection for 
arthritic hands and a left hip condition.  There must be more 
than a mere allegation; a claimant must submit evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990), Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If 
he has not, his appeal must fail and there is no duty to 
assist him in the development of facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claims 
are not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the veteran's 
service and post-service medical records.  These records do 
not show that the veteran has been diagnosed with the 
conditions he claims are service-connected.  Therefore, the 
first requirement for a well-grounded claim has not been met 
with respect to both issues on appeal here.  

The only entries in the service medical records regarding the 
hands are those made in 1993 when the veteran was diagnosed 
and treated for verruca vulgaris of the right hand.  The 
records are void of references to injuries to the hands or 
hips.  Also, the entrance examination report of November 1989 
and the medical history reports of 1989 and 1991, are 
negative with regard to conditions affecting the hands or 
hips.  A physical evaluation board report of 1994 only makes 
reference to the veteran's problems with his shoulder, which 
rendered him unfit for duty.  A "problem summary" list of 
March 1994 shows that the veteran complained that he had 
chronic and recurrent problems with the left hip locking up 
and then resolving, and that at times his hands would feel 
arthritic.  This is a photocopy apparently submitted by the 
veteran at the time of an October 1994 VA examination.  It is 
filed among the reports from that examination, at which, 
according to one examiner, no records were available.  The 
original document, received with the other service medical 
records, does not contain any references to the left hip or 
hands.

A VA general medical examination was conducted in October 
1994.  For both hips, forward flexion was 0 to 100 degrees, 
backward extension was 0 to 30 degrees, internal rotation was 
0 to 40 degrees, external rotation was 0 to 50 degrees, 
abduction was 0 to 40 degrees, and adduction was 0 to 20 
degrees.  A left hip condition was not diagnosed.  

Regarding the hands, the examiner did not observe any 
objective evidence of pain at rest and on manipulation.  
There was no rigidity, spasm or circulatory disturbance.  
There was no swelling or callous formation.  Strength and 
mobility of the wrists, thumbs and fingers were normal.  The 
metacarpophalangeal joints, proximal interphalangeal joints 
and distal phalangeal joints exhibited a normal range of 
motion.  The only condition noted was that the veteran had 
mentioned a wart on the right hand.  He was referred to 
dermatology.  

Actual hip and hand conditions were not and have not been 
diagnosed.  Furthermore, the VA examination reports indicate 
that other than the report of a wart, the hands and hips are 
normal.  Therefore, the first requirement for a well-grounded 
claim has not been met with regard to both issues since there 
is no evidence of the disabilities the veteran claims are 
service-connected. 

Given the type of complaints and the lack of a diagnosis, it 
appears that his claim should be processed as one for 
compensation for undiagnosed illnesses.  However, the veteran 
has not alleged, nor do the service records indicate that he 
is a "Persian Gulf veteran" as defined at 38 C.F.R. 
§ 3.317(d) (1999).  As such, consideration of this regulation 
and a special VA examination under recently promulgated 
guidelines is not warranted. 

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
As noted, the medical evidence of record does not reflect 
diagnoses of the conditions the veteran claims are service-
connected.  Therefore, the only supporting evidence that 
remains consists of his assertions.  In this regard, the 
Board points out that the assertions of a lay party on 
matters of medical causation of a disease or disability are 
not sufficient to make a claim well grounded.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  Therefore, the veteran's bare 
assertions do not constitute competent medical evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded, and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

There is no prejudice to the appellant in denying the claim 
as not well-grounded even though the RO decision was on the 
merits, because the "quality of evidence he would need to 
well ground his claim or to reopen it would seem to 
be...nearly the same..."  Edenfield v. Brown, 8 Vet. App. 
384 (1995)(en banc).  Compare Bernard v. Brown, 4 Vet. App. 
384 (1993).  To obtain further consideration of the matters 
on appeal before the Board, the veteran may file a claim 
supported by medical evidence demonstrating current 
conditions such as arthritis of the hands and a left hip 
condition linked to his period of active service.  

ORDER

The claim of entitlement to service connection for arthritic 
hands is not well grounded, and the appeal is denied. 

The claim of entitlement to service connection for a left hip 
condition is not well grounded, and the appeal is denied.  


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

